DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed 03/04/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20 recites “The method of claim 20, wherein the unitary part is made by injection molding”. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “The method of claim [[20]] 16, wherein the unitary part is made by injection molding”.
Appropriate correction is required.
Drawing Objections
FIG. 2A is objected to because of the following informalities:
Fig. 2A recites reference character “A” drawn to dotted line arrows representing the section view later in FIG. 2D. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “A-A” as recited in FIG. 2D. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 8 and 16 recite “the distal end of the conduit” in line 10 of both claims. There is insufficient antecedent basis for this limitation in the claims. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a distal end of the conduit” in both claims. 
Claims 9-21 are similarly rejected by virtue of their dependency upon claims 8 and 16.
Claim 17 recites “the cap” in lines 2-3. There is insufficient antecedent basis for this limitation in the claims. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a cap”.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Menes et al. (U.S. Patent No. 5024662), hereinafter Menes, and in further view of Elder et al. (U.S. Publication No.  2008/0319393), hereinafter Elder.
 Regarding claim 1, Menes discloses a device for actuating a syringe (accessory for a disposable syringe to facilitate guiding, summary (16)), the device comprising: 
a cap (cap 50) having a proximal end and a distal end (see FIG. 4A); and 
at least one elastic band (elastomer band 34) connected to the cap, the elastic band capable of connecting (retaining ring 32 would be fitted over the syringe barrel 12, Col 6 Line 32-33) to a barrel flange (finger flange 16) of the syringe to apply a force between the cap and the barrel flange (loading force applied by the elastomer band 34, Col 5 Line 52-53). 
Menes does not expressly state a recess in the distal end of the cap, the recess capable of securing onto a plunger flange of a syringe whereby the device is retained on the syringe solely by the connection between the plunger flange and the recess.
Elder teaches a device for actuating a syringe (paragraph 17), the device comprises a cap (cap 105) that includes a recess  (convex hemispherical shape, paragraph 38) in the distal end of the cap (cap 105), the recess capable of securing onto a plunger flange of a syringe (adapted to receive the end of a syringe plunger, paragraph 38 and Fig. 4) whereby the device is retained on the syringe solely by the connection between the plunger flange and the recess (syringe plunger contacts the cap substantially equidistant or symmetrical relative to a central point of the hemisphere, paragraph 38). Elder is considered to be analogous to the claimed invention because it is in the same field of devices using elastomeric bands for actuating a syringe.
 It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify Menes to include the teachings of Elder, by either incorporating the recess of Elder into the cap of Menes, or by substituting the cap and bands of Elder for the cap and bands of Menes. Doing so would provide the device with a recess for fitting the plunger inside the cap, in order to provide a self-centering function of the cap that is adapted to fit many sizes and shapes of syringe plungers (paragraph 9 of Elder) and so that it can apply a balanced force onto the plunger (paragraph 38 of Elder).
.  
Regarding claim 2, Menes in view of Elder teaches the claimed invention as discussed above concerning the rejection of claim 1, and Menes in view of Elder further teaches wherein the cap (modified recessed cap of Menes in view of Elder) is capable of fitting onto the plunger flange (thumb rest 20 of the syringe of Menes and/or the plunger end 215 of Elder) by an interference fit (see paragraphs 38 and 39 of Elder).
Regarding claim 3, Menes in view of Elder teaches the claimed invention as discussed above concerning the rejection of claim 1, and Elder further teaches a rim disposed inside of the recess (formed by the edge of cap 105, see FIG. 4) for capturing the plunger flange (adapted to receive a plunger, see paragraph 18).  
Regarding claim 4, Menes in view of Elder teaches the claimed invention as discussed above concerning the rejection of claim 1, and Elder further teaches that the cap can be attached to the syringe by at least one elastic band (elastomeric members 110) that comprises a first elastic band connected to a first side of the cap (cap 105, see FIG. 1) and a second elastic band (elastomeric members 110) connected to an opposite side of the cap, and Menes further teaches that each elastic band end may be individually attached to the barrel flange to apply different forces to the plunger flange (for example, a force on the right side and a force on the left side).
Regarding claim 5, Menes in view of Elder teaches the claimed invention as discussed above concerning the rejection of claim 1, and Menes further teaches wherein the cap (cap 50) and the at least one elastic band (elastomer band 34) are made as one unitary part (permanently secured, Col 6, Lines 29-30).
Regarding claim 6, the claimed phrase “wherein the unitary part is made by injection molding” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Menes in view of Elder is silent as to the process used to make unitary part via injection molding it appears that Menes in view of Elders’ product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of plastic material.  MPEP 2113.
Regarding claim 7, Menes in view of Elder teaches the claimed invention as discussed above concerning the rejection of claim 6, and Elder further teaches wherein the unitary part (elastomeric members 110; self-centering cap 105) is made of a thermoplastic elastomer (comprises a mono polyurethane induction, see paragraph 22; preferred plastic material is a polycarbonate). The Examiner notes that both polycarbonate and polyurethane are both known thermoplastic or thermoset elastomers in the field of the art. 
Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 8-15 and 17-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ALVARADO whose telephone number is (571)272-5452. The examiner can normally be reached on M-F 7:30am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Nelson Alvarado/ 
Junior Examiner 
Art Unit 3783
9/21/2022

/AMBER R STILES/          Primary Examiner, Art Unit 3783